Case 3:20-cv-00704-JWD-EWD Documenti1-1 10/20/20 Page 1of1
CIVIL COVER SHEET

The JS 44 civil cover sheet and the information contained herein neither replace nor supplement the filing and service of pleadings or other papers as required by law, except as
provided by local rules of court. This form, approved by the Judicial Conference of the United States in September 1974, is required for the use of the Clerk of Court for the
purpose of initiating the civil docket sheet. (SEE INSTRUCTIONS ON NEXT PAGE OF THIS FORM.)

I. (a) PLAINTIFFS DEFENDANTS
W&T Offshore, Inc.

JS 44 (Rev. 10/20)

 

Tanner Fontenot

(b) County of Residence of First Listed Plaintiff Evangeline Parish, LA

(EXCEPT IN U.S. PLAINTIFF CASES)

County of Residence of First Listed Defendant Harris County, Texas
(IN U.S. PLAINTIFF CASES ONLY)

IN LAND CONDEMNATION CASES, USE THE LOCATION OF
THE TRACT OF LAND INVOLVED.

NOTE:

(c) Attorneys (Firm Name, Address, and Telephone Number)
Brandon P. Vasser, Miller Hampton & Hilgendorf, 3960
Government St., Baton Rouge, LA 70806, (225)

Attorneys (/f Known)
Len R. Brignac, George B. Jurgens, King & Jurgens, LLC,
201 St. Charles Ave., 45th Floor, New Orleans, LA, (504)

 

 

343-2205 582-3800
II. BASIS OF JURISDICTION (Place an “X” in One Box Only) III. CITIZENSHIP OF PRINCIPAL PARTIES (Place an "X" in One Box for Plaintiff’
(For Diversity Cases Only) and One Box for Defendant)
[_]1 U.S. Government [_]3 Federal Question PTF DEF PTF DEF
Plaintiff (U.S. Government Not a Party) Citizen of This State I EC] | Incorporated or Principal Place | 4 | 4
of Business In This State
EC] 2 U.S. Government [x] 4 Diversity Citizen of Another State | 2 [x] 2 Incorporated and Principal Place | 5 [x] 5
Defendant (Indicate Citizenship of Parties in Item III) of Business In Another State
Citizen or Subject of a | 3 L] 3 Foreign Nation LC] 6 LC] 6
Foreign Country

 

 

 

 

 

 

 

   

 

IV. NATURE OF SUIT (Place an “x” in One Box Only) Click here for: Nature of Suit Code Descriptions.
CONTRACT TORTS FORFEITURE/PENALTY BANKRUPTCY OTHER STATUTES ]
110 Insurance PERSONAL INJURY PERSONAL INJURY | 625 Drug Related Seizure 422 Appeal 28 USC 158 375 False Claims Act
120 Marine 310 Airplane CL 365 Personal Injury - of Property 21 USC 881 423 Withdrawal 376 Qui Tam (31 USC
130 Miller Act 315 Airplane Product Product Liability | 690 Other 28 USC 157 3729(a))
140 Negotiable Instrument Liability CL] 367 Health Care/ | 400 State Reapportionment
LE] 150 Recovery of Overpayment 320 Assault, Libel & Pharmaceutical PROPERTY RIGHTS 410 Antitrust
& Enforcement of Judgment Slander Personal Injury 820 Copyrights 430 Banks and Banking
|- 151 Medicare Act 330 Federal Employers’ Product Liability 830 Patent 450 Commerce
152 Recovery of Defaulted Liability 368 Asbestos Personal 835 Patent - Abbreviated 460 Deportation
Student Loans 340 Marine Injury Product New Drug Application 470 Racketeer Influenced and
(Excludes Veterans) 345 Marine Product Liability 840 Trademark Corrupt Organizations
im 153 Recovery of Overpayment Liability PERSONAL PROPERTY LABOR [|_|] 880 Defend Trade Secrets | 480 Consumer Credit
of Veteran’s Benefits 350 Motor Vehicle 370 Other Fraud 710 Fair Labor Standards Act of 2016 (15 USC 1681 or 1692)
LJ 160 Stockholders’ Suits 355 Motor Vehicle H 371 Truth in Lending Act | 485 Telephone Consumer
[] 190 Other Contract Product Liability | 380 Other Personal | 720 Labor/Management SOCIAL SECURITY Protection Act
195 Contract Product Liability 360 Other Personal Property Damage Relations 861 HIA (1395ff) 490 Cable/Sat TV

196 Franchise Injury

| 362 Personal Injury -

|

| 385 Property Damage
Product Liability

Medical Malpractice

740 Railway Labor Act
751 Family and Medical

Leave Act

 

X] 790 Other Labor Litigation

 

 

448 Education

 

REAL PROPERTY CIVIL RIGHTS PRISONER PETITIONS
|_| 210 Land Condemnation 440 Other Civil Rights Habeas Corpus:
(| 220 Foreclosure 441 Voting Hi 463 Alien Detainee
H 230 Rent Lease & Ejectment |" | 442 Employment | 510 Motions to Vacate
240 Torts to Land r 443 Housing/ Sentence
245 Tort Product Liability Accommodations Hi 530 General
[_] 290 All Other Real Property f 445 Amer. w/Disabilities - | 535 Death Penalty
Employment Other:
446 Amer. w/Disabilities - 540 Mandamus & Other
Other 550 Civil Rights

555 Prison Condition

560 Civil Detainee -
Conditions of
Confinement

 

791 Employee Retirement

862 Black Lung (923)

864 SSID Title XVI
[_] 865 RSI (405(g))

863 DIWC/DIWW (405(g)) [_

850 Securities/Commodities/
Exchange

890 Other Statutory Actions

891 Agricultural Acts

893 Environmental Matters

4

I

I

 

Income Security Act

IMMIGRATION

FEDERAL TAX SUITS

895 Freedom of Information

 

 

[_] 870 Taxes (U.S. Plaintiff
or Defendant)

[_] 871 IRS—Third Party
26 USC 7609

 

462 Naturalization Application
465 Other Immigration
Actions

 

 

Act

896 Arbitration

899 Administrative Procedure
Act/Review or Appeal of
Agency Decision

950 Constitutionality of
State Statutes

LJ

 

 

Vv. ORIGIN (Place an “X” in One Box Only)
Cl 1 Original 2 Removed from
Proceeding State Court

3

Remanded from
Appellate Court

C4 Reinstated or Ol 5 Transferred from

Reopened Another

(specify)

District
Transfer

6 Multidistrict
Litigation -

CI 8 Multidistrict
Litigation -
Direct File

Cite the U.S. Civil Statute under which you are filing (Do not cite jurisdictional statutes unless diversity):

 

VI. CAUSE OF ACTION

Brief description of cause:
Alleged discrimination in employment.

 

 

 

 

 

 

 

VII. REQUESTED IN [_] CHECK IF THIS IS A CLASS ACTION DEMAND $ CHECK YES only if demanded in complaint:

COMPLAINT: UNDER RULE 23, F.R.Cv.P. JURY DEMAND: L]Yes No
VIII. RELATED CASE(S)

(See instructions):
IF ANY eemenmt—"”s”TODGE DOCKET NUMBER
Z) )
DATE SIGNATURE OF ATTORNEY OF ‘O
/>/2-0/ 2022
7

FOR OFFICE USE ONLY

RECEIPT # AMOUNT MAG. JUDGE

~
7A aa
APPLYING IF JUDGE
